Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 1 of 30 PageID #: 43




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


                                                 Case No.: ____
CITY OF HOLLYWOOD POLICE
OFFICERS RETIREMENT SYSTEM,
Individually and On Behalf of All Others
                                                 CLASS ACTION COMPLAINT FOR
Similarly Situated,
                                                 VIOLATIONS OF THE FEDERAL
                                                 SECURITIES LAWS
                          Plaintiff,
                  v.
                                                 JURY TRIAL DEMANDED
HENRY SCHEIN, INC., COVETRUS, INC.,
BENJAMIN SHAW, and CHRISTINE T.
KOMOLA,

                          Defendants.


       Plaintiff City of Hollywood Police Officers’ Retirement System (“Plaintiff”) alleges the

following upon personal knowledge as to allegations specifically pertaining to Plaintiff and, as to

all other matters, upon the investigation of counsel, which included review and analysis of: (a)

public filings with the United States Securities and Exchange Commission (“SEC”) made by

Henry Schein, Inc. (“Henry Schein”), Covetrus, Inc. (“Covetrus” or the “Company”), and related

parties; (b) press releases and other publications disseminated by Henry Schein, Covetrus, and

related parties; (c) shareholder communications, conference calls and postings on Henry Schein’s

and Covetrus’ websites concerning the company’s respective public statements; (d) news articles

concerning Henry Schein, Covetrus, and related parties; and (e) additional publicly available

information concerning Henry Schein, Covetrus, related parties, and/or Defendants (as defined

below).




                                                1
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 2 of 30 PageID #: 44



NATURE OF THE ACTION

       1.     This is a federal securities class action against Henry Schein, Covetrus, and

certain of Covetrus’ executive officers for violations of the federal securities laws. Plaintiff

brings this action under the Securities Exchange Act of 1934 (the “Exchange Act”) on behalf of

all persons or entities that purchased or otherwise acquired Covetrus common stock from

February 8, 2019 through August 12, 2019, inclusive (the “Class Period”) and were damaged

thereby.

       2.     Covetrus was formed through a spin-off and merger of the Animal Health

Business of Henry Schein with Vets First Choice (“VFC”), a privately-held company, to create

what the Company described to investors as the “only global animal health technology and

services company.”

       3.     Henry Schein announced the spin-merger on April 23, 2018. On February 8,

2019, Covetrus shares began trading on the NASDAQ Global Market (“NASDAQ”).

       4.     In the Offering Documents (defined below) for the spin-merger and continuing

throughout the Class Period, Defendants made a series of false and misleading statements and

omissions concerning the Company’s infrastructure and capabilities, as well as the true costs of

becoming independent from Henry Schein. For example, the Offering Documents represented

that one of the Company’s “key strengths” was its “inventory management and supply chain

services and technology that help improve practice efficiency and economics,” and one of the

“key benefits” of the merger was the creation of a “global, technology-enabled Animal Health

Business with a comprehensive service and technology platform and supply chain infrastructure

supporting the companion, equine, and large animal veterinary markets.” After the spin-off,




                                               2
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 3 of 30 PageID #: 45



Defendants assured investors that the integration of the legacy Henry Schein Animal Health

Business and VFC was “on track” to hit financial targets.

       5.     Defendants’ statements were materially false and misleading.         Specifically,

Defendants’ representations to investors: (i) overstated Covetrus’ capabilities with regard to

inventory management and supply chain services; (ii) understated the costs of the integration of

Henry Schein’s Animal Health Business and VFC, including the timing and nature of those

costs; (iii) understated Covetrus’ separation costs from Henry Schein; and (iv) understated the

impact on earnings from online competition and alternative distribution channels as well as the

impact of the loss of a large customer in North America just prior to the Company’s separation

from Henry Schein.

       6.     On August 13, 2019, before the market opened, Covetrus shocked investors by

reporting a net loss of $0.09 per share for the second quarter of 2019 when the market had been

expecting net income of $0.17 per share. Covetrus also slashed its 2019 EBITDA guidance from

its recent stated estimates in February and May as much as $250 million, to disclose EBITDA

guidance of just $200 million. In doing so, Covetrus admitted that the Company would have to

spend tens of millions of dollars more in infrastructure spending and redundant costs. The

Company also admitted previously undisclosed difficulties integrating the platforms and

disclosed increased spending to eliminate obligations to Henry Schein as part of the spin-off.

Defendants acknowledged, contrary to their statements at the time of the spin-off and, only six

months after the merger, that they were finally “at a point where we have detailed plans and

understanding of the level of infrastructure investment we need to make and how these costs

break out.” Finally, Covetrus also disclosed on August 13, 2019, that the “loss of a customer

weighed heavily on organic growth in Q2 by 3%.”


                                               3
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 4 of 30 PageID #: 46



       7.      In response to these disclosures, the Company’s stock price plummeted 40%,

declining $9.30 per share, from $23.19 per share on August 12, 2019, to close at $13.89 per

share on August 13, 2019. The following day, August 14, 2019, Covetrus shares dropped

another 11%, to close at $12.35 per share.

       8.      Plaintiff and the other Class members have suffered significant damages due to

Defendants’ false and misleading statements and omissions.

I.     JURISDICTION AND VENUE

       9.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

       10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       11.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b),

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Henry Schein,

which effectuated the spin-off, merger, and creation of Covetrus, maintains its principal

executive office in this Judicial District in Melville, New York, and many of the acts charged

herein, including the dissemination of materially false and/or misleading information, including

in the Registration Statement and thereafter, occurred in substantial part in this Judicial District.

II.    CLASS ACTION ALLEGATIONS

       12.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities who

purchased or otherwise acquired Covetrus common stock from February 8, 2019 through August


                                                  4
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 5 of 30 PageID #: 47



12, 2019, and who were damaged thereby (the “Class”).               Excluded from the Class are

Defendants, members of the immediate family of each of the Individual Defendants, any

subsidiary or affiliate of Covetrus or Schein, and the directors, officers and employees of

Covetrus, Schein, or their respective subsidiaries or affiliates, or any entity in which any

excluded person has a controlling interest, and the legal representatives, heirs, successors and

assigns of any excluded person.

        13.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff believes that there are

hundreds or thousands of members in the proposed Class.             Throughout the Class Period,

Covetrus’ common stock was actively traded on the NASDAQ (an open and efficient market)

under the symbol “CVET.” Millions of Covetrus shares were traded publicly during the Class

Period on the NASDAQ. As of August 9, 2019, Covetrus had approximately 112 million shares

of common stock outstanding. Record owners and the other members of the Class may be

identified from records maintained by Covetrus and/or its transfer agents and may be notified of

the pendency of this action by mail, using a form of notice similar to that customarily used in

securities class actions.

        14.     Plaintiff’s claims are typical of the claims of the other members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        15.     Plaintiff will fairly and adequately protect the interests of the other members of

the Class, and has retained counsel competent and experienced in prosecuting class actions and

securities litigation.


                                                  5
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 6 of 30 PageID #: 48



        16.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  a)     whether the federal securities laws were violated by Defendants’ acts and
                         omissions as alleged herein;

                  b)     whether Defendants participated in and pursued the common course of
                         conduct complained of herein;

                  c)     whether documents, press releases, and other statements disseminated to
                         the investing public and the Company’s shareholders during the Class
                         Period misrepresented material facts about the business, finances, and
                         prospects of Covetrus;

                  d)     whether statements made by Defendants to the investing public during the
                         Class Period misrepresented and/or omitted to disclose material facts
                         about the business, finances, value, performance and prospects of
                         Covetrus;

                  e)     whether the market price of Covetrus common stock during the Class
                         Period was artificially inflated due to the material misrepresentations and
                         failures to correct the material misrepresentations complained of herein;
                         and

                  f)     the extent to which the members of the Class have sustained damages and
                         the proper measure of damages.

        17.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.




                                                   6
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 7 of 30 PageID #: 49



   III.         PARTIES

          18.     Plaintiff City of Hollywood Police Officers’ Retirement System purchased and

acquired Covetrus common stock during the Class Period as set forth in the accompanying

certification, and suffered damages as a result of the federal securities law violations alleged

herein.

          19.     Defendant Henry Schein is incorporated in Delaware and maintains its principal

executive offices in Melville, New York.        Henry Schein effectuated the Spin-Off (defined

below). Prior to and at the time of the Spin-Off, Henry Schein was in direct control of the

operation and management of the Henry Schein Animal Health Business as its parent

organization. Several officers and directors of Covetrus are current and former officers and

directors of Henry Schein and therefore, Henry Schein had the requisite power to directly or

indirectly control or influence Covetrus.

          20.     Defendant Covetrus is incorporated in Delaware, and the Company’s principal

executive offices are located in Portland, Maine.        Covetrus common stock trades on the

NASDAQ under the symbol “CVET.”

          21.     Defendant Benjamin Shaw (“Shaw”) has served as the Company’s Chief

Executive Officer and President since February 2019. Shaw, with his consent, is designated as a

director of Covetrus in the Offering Documents.

          22.     Defendant Christine T. Komola (“Komola”) has served as the Company’s Chief

Financial Officer and Executive Vice President since February 2019.

          23.     Defendants Shaw and Komola are referred to as the “Individual Defendants.”

          24.     Henry Schein, Covetrus and the Individual Defendants are referred to as the

“Defendants.”


                                                 7
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 8 of 30 PageID #: 50



       25.     During the Class Period, the Individual Defendants, as senior executive officers

and/or directors of Covetrus, were privy to confidential, proprietary and material adverse non-

public information concerning Covetrus, its operations, finances, financial condition and present

and future business prospects via access to internal corporate documents, conversations and

connections with other corporate officers and employees, attendance at management and/or

board of directors meetings and committees thereof, and via reports and other information

provided to them in connection therewith. Because of their possession of such information, the

Individual Defendants knew or recklessly disregarded that the adverse facts specified herein had

not been disclosed to, and were being concealed from, the investing public.

       26.     The Individual Defendants are liable as direct participants in the wrongs

complained of herein. In addition, the Individual Defendants, by reason of their status as senior

executive officers and/or directors, were “controlling persons” within the meaning of Section

20(a) of the Exchange Act and had the power and influence to cause the Company to engage in

the unlawful conduct complained of herein. Because of their positions of control, the Individual

Defendants were able to and did, directly or indirectly, control the conduct of Covetrus’

business.

       27.     The Individual Defendants, because of their positions with the Company,

controlled and/or possessed the authority to control the contents of its reports, press releases and

presentations to securities analysts, and through them, to the investing public. The Individual

Defendants were provided with copies of the Company’s reports and publicly disseminated

documents alleged herein to be misleading, prior to or shortly after their issuance, and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Thus, the

Individual Defendants had the opportunity to commit the fraudulent acts alleged herein.


                                                 8
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 9 of 30 PageID #: 51



       28.     As senior executive officers and/or directors and as controlling persons of a

publicly traded company whose common stock was, and is, registered with the SEC pursuant to

the Exchange Act, and is traded on the NASDAQ and governed by the federal securities laws,

the Individual Defendants had a duty to disseminate promptly accurate and truthful information

with respect to Covetrus’ financial condition and performance, growth, operations, financial

statements, business, products, markets, management, earnings, and present and future business

prospects, to correct any previously issued statements that had become materially misleading or

untrue, so the market price of Covetrus common stock would be based on truthful and accurate

information. The Individual Defendants’ misrepresentations and omissions during the Class

Period violated these specific requirements and obligations.

       29.     The Individual Defendants are liable as participants in a fraudulent scheme and

course of business that operated as a fraud or deceit on purchasers of Covetrus’ publicly traded

common stock by disseminating materially false and misleading statements and/or concealing

material adverse facts.

IV.    SUBSTANTIVE ALLEGATIONS

       A.      Background

       30.     Covetrus is a global, technology-enabled Animal Health Business that touts a

comprehensive service and technology platform and supply chain infrastructure for the

veterinary markets. Covetrus was formed when Henry Schein, a large publicly traded health care

company, spun-off its Animal Health Business and combined it with VFC, a private technology

company focused on veterinary markets. The transaction was financially lucrative for Henry

Schein as it allowed the company to divest its legacy Animal Health Business while paying itself

a massive dividend and unloading substantial liabilities.


                                                 9
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 10 of 30 PageID #: 52



       31.     To effectuate the transaction, Henry Schein incorporated HS Spinco (“Spinco”) in

Delaware in April 2018. On December 26, 2018, Henry Schein caused Spinco to file with the

SEC a Registration Statement on Form S-4 for shares of Spinco common stock to be distributed

to stockholders of Henry Schein pursuant to the spin-off and issued to VFC stockholders

pursuant to the merger, which was amended on January 8 and January 15, 2019 (as amended, the

“Registration Statement”). Thereafter, Spinco was renamed Covetrus, Inc. On February 7,

2019, Covetrus filed a prospectus with the SEC (“Prospectus” and together with the Registration

Statement, the “Offering Documents”). Also on February 7, 2019, Henry Schein distributed as a

dividend, on a pro rata basis of 0.4 shares of Covetrus per share of Henry Schein, approximately

60 million shares of Covetrus common stock to Henry Schein shareholders of record as of

January 17, 2019 (“Spin-Off”).      In addition, approximately 40 million shares of Covetrus

common stock were issued to VFC stockholders.

       32.     As part of the Spin-Off, Covetrus took on $1.2 billion in new long-term debt. Of

this $1.2 billion in debt, Covetrus used $1.12 billion to pay Henry Schein, including $755 million

used to fund a special cash dividend paid to Henry Schein and $365 million used to settle long-

term intercompany debt between Henry Schein and its Animal Health Business. Previously,

Henry Schein’s Animal Health Business only had $23 million in long-term debt.

       33.     Also pursuant to the Spin-Off, Covetrus agreed to Transition Services

Agreements (“TSAs”) with Henry Schein, whereby Covetrus would pay Henry Schein for

various administrative services while the newly formed Company established its “own”

organizational structure capable of handling these services.

       34.     Covetrus common stock began trading on the NASDAQ under the symbol

“CVET” on February 8, 2019, at an opening price of $42.96 per share.


                                                10
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 11 of 30 PageID #: 53



       B.       Defendants’ Materially False and Misleading Statements

       35.     Defendants touted Covetrus as a way to combine a technology-enabled animal

health business (i.e., VFC) with a comprehensive service and technology platform and supply

chain infrastructure (i.e., Henry Schein’s Animal Health Business) to support the companion,

equine and large animal veterinary markets. However, from the start, and unbeknownst to

investors, Covetrus lacked the infrastructure necessary and overstated Covetrus’ capabilities with

regard to inventory management and supply chain services. Further, the cost of setting up the

proper infrastructure and systems proved to be materially more expensive than what the

Company had represented to investors.

       36.     During the Class Period, Covetrus fundamentally misrepresented the Company’s

business outlook, particularly related to the newly combined companies’ infrastructure and

capabilities as well as the true costs of becoming independent from Henry Schein. In addition,

Covetrus made false and misleading statements about the financial health of the Company,

including unsupported financial guidance, and falsely assured investors of the success and

progress of the integration.

       The Offering Documents

       37.     The Offering Documents represented that one of the Company’s “key strengths”

was its “inventory management and supply chain services and technology that help improve

practice efficiency and economics.” The Offering Documents further represented that one of the

“key benefits” of the merger was “the complementary fit of Vets First Choice and the Henry

Schein Animal Health Business, and the strategic benefits of a global, technology-enabled

Animal Health Business with a comprehensive service and technology platform and supply chain

infrastructure supporting the companion, equine, and large animal veterinary markets.”


                                               11
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 12 of 30 PageID #: 54



       38.     Additionally, the Offering Documents stated that Covetrus is “well suited to

compete in this market” based on, among other things, the Company’s “global scale,

comprehensive and integrated capabilities and expertise.”

       Capital Markets Day Statements

       39.     On February 4, 2019, Covetrus held its 2019 Capital Markets Day with analysts to

discuss the formation of the new company. During the presentation, the Company’s Chief

Executive Officer, Benjamin Shaw, represented that Covetrus has the “ability to strengthen the

veterinary client patient relationship as we fully integrate a full suite of client communication

tools across both companies in an easy-to-use application for both the clinic and the practice” as

a “one-stop-shop” for practitioners. Further, Shaw represented Covetrus’ platform will “improve

functionality, save time in the practice, but also create better integration on the platform. We’re

going to have more natural integration with prescription, appointment and inventory

management capabilities” and “can drive really significant new health and financial outcomes for

our customers and do it across all geographies.”

       40.     In addition, Shaw represented that Covetrus has “significant supply chain

infrastructure on a global basis [to] support pretty much the entire active ecosystem in our space

and a complete stack, a complete range of services, the ability to bring – to meet the total needs

of our customers across practice management, prescription management, appointment

management, inventory management and other added value services.”

       41.     During the same presentation, the Company’s Chief Financial Officer, Defendant

Christine Komola, represented that the Company’s “adjusted EBITDA base” would be $225

million, stating: “[t]he net result… is about $225 million of an adjusted EBITDA base. That’s

what we would expect you all to work off of. That’s the baseline to take away from today and


                                                12
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 13 of 30 PageID #: 55



build the models that you are all feverishly building probably as we speak. You’re watching me,

probably building your models, right? So these are the things that you actually should take away

and work forward from.” Komola told investors that the $225 million figure was based on 2018

EBIDTA of $250 million, taking into account $25 million in company investments for 2019,

stating: “and we're estimating right now for being a public company supporting this amazing

organization, it's about $25 million.” Komola added that “[w]e plan for double-digit growth off

of the adjusted $225 million EDITDA, and feel confident in our ability to execute against that.”

       42.     Komola also represented that the Company’s “core business is strong.” As to the

TSAs, Komola represented that Covetrus is “really making sure that we get this TSA process

underway in which we can actually transition off the TSAs.” Komola also represented that the

TSAs would be “limited in duration.”

       43.     Commenting on the loss of a key customer, VCA, Inc. (“VCA”), which dropped

Henry Schein as its primary supplier in January 2019, Covetrus’ Senior Vice President and

President, North America, stated that the loss “was not surprising at all” and added that “we are

going to maintain a relationship with VCA” and “[w]e’ll be in a position to still serve VCA”

Komola additionally stated “just to reinforce, the reality is it was a low margin account and it

was sales, yes. But margin, it won't impact things significantly.”

       Henry Schein’s Statements at Industry Conferences

       44.     On March 3, 2019, Henry Schein’s Chief Financial Officer and Executive Vice

President, Steven Paladino (“Paladino”) participated at an industry conference where he

represented that the TSAs with Covetrus are “as long as…21 months” and “some things will

sunset earlier than that. Some things will sunset in 3 or 4 months and other things will sunset

much longer than that.” Paladino further represented that “there’s a lot of activity that the Henry


                                                13
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 14 of 30 PageID #: 56



Schein teams need to do to properly service Covetrus. And we want to make sure Covetrus is

serviced well.”

       45.        On March 13, 2019, Paladino participated at another industry conference where

he represented that “that the merger of the 2 companies will create shareholder value and that

there’s over $100 million of EBITDA synergies that are expected by the end of year 3. So that’s

a pretty significant number and can’t be achieved unless the 2 companies were brought

together.”

       46.        With respect to the TSAs, Paladino represented that “Henry Schein and Covetrus

have something like 80-plus TSAs for 80 different services that Henry Schein will continue to

provide Covetrus until they’re able to provide those services on their own. So they run anywhere

from a few months to maybe 21 months in duration from closing.” Paladino further represented

that reason why the duration of the TSAs go “from a few months to 21 months” is “[s]o both

parties can be prepared for when the service agreements end” and “Henry Schein can take that

time to plan and reduce the stranded costs that it has, and that’s our goal, at the time that the

services end to virtually eliminate the stranded costs.”

       Statements Regarding First Quarter Financial Results

       47.        On May 15, 2019, the Company issued a press release announcing financial

results for the first quarter ended March 30, 2019. In the press release, Covetrus provided 2019

adjusted EBITDA guidance of up to $250 million, compared to $223 million in 2018, for growth

of up to 12%, and that the guidance incorporated $25 million in planned corporate overhead

investment and funding new investments “including a year-over-year increase of $5 million in

software and prescription management R&D investments, many of which are a one-time increase

in expenditures.”


                                                 14
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 15 of 30 PageID #: 57



       48.     In the press release, Komola stated that Covetrus’ “fiscal 2019 guidance reflects

our early integration efforts and additional investments in innovation to accelerate our strategic

priorities and capitalize on the momentum we have across our business” as the Company has

“made notable progress across multiple fronts since the merger closed and ha[s] been pleased by

the pace of growth following our commercial launch as one integrated global team in March,

reinforcing our conviction in our differentiated value proposition we bring to market and our

ability to deliver double digit adjusted EBITDA growth long-term.”

       49.     Also on May 15, 2019, the Company conducted an earnings call where Shaw

represented that Covetrus is “very pleased with how the integration year-to-date has progressed

and how we’re tracking toward strategic objectives” after launching “an aligned…powerful

platform that provides differentiated compelling capabilities for our customers.”              Shaw

additionally stated that Covetrus was “proud of the work by our teams and our friends at Henry

Schein that led to a very smooth transition and carve-out process.”           Furthermore, Shaw

represented that Covetrus was “very well positioned as a standalone company” and “off to a fast

start towards executing against both our short-term priorities and our long-term strategies” as the

“results in the first quarter of 2019 and the first few weeks post-closing through March

demonstrate great attitude, great energy among our team, good discipline in managing customer

service levels, insightful planning for the transition out from the transition service agreements

and great early work to deliver an integrated set of commercial and operating capabilities.”

       50.     In addition, Shaw represented during the May 15, 2019 earnings call that

Covetrus “experienced a surge of new high-quality lead and enrollments following our U.S.

national meeting in March where we introduced, trained and launched the platform for the first

time to our new more than 500 combined North America account managers.” Shaw assured


                                                15
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 16 of 30 PageID #: 58



investors that Covetrus’ “sales pipeline of qualified opportunities is strong with April growth

meaningfully ahead of the pace seen in the first quarter. In addition, to this strong pipeline, we

also have won multiple new corporate accounts that will enroll during the balance of the second

quarter.”    In regard to the Company’s “planned transformation and integration,” Komola

represented that the Company “took critical steps in the first quarter to push forward with the

value capture opportunities… and believe we are on track for the delivery of our year one target

that is part of our three-year adjusted EBITDA goals.”

       51.     Shaw also represented that Covetrus is “on track” in establishing a “new and

necessary corporate infrastructure across multiple geographies to operate as a stand-alone

company” and the Company is “ready to exit our transition service agreements on a timeline

previously agreed with Henry Schein.”

       Industry Conference Statements

       52.     On May 29, 2019, the Company participated at an industry conference where

Shaw represented that “post-closing, what we’ve achieved has been an integration of that value

proposition” by bringing together a software sales organization, a prescription management sales

organization, and a legacy distribution sales organization “into a now tightly integrated, stood-

up, aligned group that’s now representing the total scope of our capabilities.” Shaw also

represented that Covetrus is a “combined organization” that “is able to leverage all of the unique

assets” and “leverage our PIMS practice management software position.”            As a result of

Covetrus’ integrated capability, Shaw assured investors that the “power of the integrated

capability set of the company… manifested itself in a very big pipeline, really strong

engagement activity, and we see that coming into Q2. So we mentioned that April was our first

full month really as an integrated sales organization.” Shaw represented that despite Covetrus


                                               16
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 17 of 30 PageID #: 59



being “a very complex organization that includes the carve out of financial systems and payroll

services and licensure and accreditation and just a massive amount of disruption, the

organization, we didn’t miss a beat on the first hour of the first day” as the Company is “able to

take a structured, methodical approach to what is the next best opportunity to integrate these

businesses into more of an integrated ecosystem.”

       53.     Regarding the status of the integration, Shaw represented that Covetrus was able

to integrate the “several dozen” Henry Schein legacy businesses to present a “single face” to the

customer “around software… and analytics around inventory management,” stating:

       I think it's important to understand that prior to the merger, that the Henry Schein legacy
       business was actually comprised of many different businesses, right? There are several
       dozen different operating businesses. And so post closing, what we've achieved has been
       an integration of that value proposition. We brought together these different business
       groups into a single face to customer around software, in insights and analytics around
       inventory management, appointment management and prescription management. And it's
       the integration and kind of power of that connected ecosystem that we're delivering to
       customers. So we're not managing the business day 1 or day 2 as standalone legacy
       businesses. I think that's a very important observation around sort of the structural
       changes we've been able to achieve in this.

       54.     The above statements in paragraphs 37-53 were materially false and/or misleading

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Defendants failed to disclose that: (i) the Company required tens of millions of

dollars in additional infrastructure investments that were needed to sure up its inventory

management and supply chain services; (ii) Defendants did not have proper visibility into the

Company’s infrastructure needs; (iii) Defendants understated the significant infrastructure

expense and duplicative costs related to TSAs with Henry Schein; (iv) and online competition as

well as the loss of VCA “weighed heavily” on the Company’s organic growth in North America;




                                               17
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 18 of 30 PageID #: 60



and (v) as a result of the foregoing, Defendants’ public statements were materially false and/or

misleading and/or lacked a reasonable basis.

        C.     The Truth Is Revealed

        55.    On August 13, 2019, Covetrus shocked investors when it reported a loss for the

second quarter of 2019 (its first full quarter as a public company) of $0.09 per share versus

estimated earnings of $0.17 per share. Additionally, the Company slashed its 2019 EBITDA

guidance to $200 million, $50 million or 20% lower than its previously issued guidance just

months prior of up to $250 million. Rather than growth of 12% over 2018, the new EBITDA

guidance would be a decline of 10%.

        56.    In explaining the loss and the revised guidance, Shaw admitted that the Company

had “significantly accelerated investments tied” to its “separation from Henry Schein and the

build-out of infrastructure that supports completion of the carve-out.” Shaw also revealed

“additional infrastructure expense and duplicative cost” related to legacy TSAs with Henry

Schein as exiting the TSAs forced the Company to pay twice for the same services in the near

term.

        57.    Komola acknowledged that the Company would now be spending $40 million in

2019 on investments, much higher than the $25 million the Company previously guided.

Further, rather than “one-time” in nature, the Company would be spending $10 million to $15

million in recurring operating expenses. Komola further disclosed that Covetrus’ second quarter

results included “$4 million of operating expenses, $2 million of which are recurring, tied to our

infrastructure investments, which were expenses previously not contemplated in our prior

outlook.” Covetrus also stated its financial results were “impacted by challenges in North




                                               18
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 19 of 30 PageID #: 61



America” and that the “loss of a [large North American] customer weighed heavily on organic

growth in Q2 by 3%.”

       58.     Defendants also acknowledged that their previous statements concerning

infrastructure were wrong, revealing that now, six months after the merger, they were finally “at

a point where we have detailed plans and understanding of the level of infrastructure investment

we need to make and how these costs break out ... So we just have a lot greater visibility and

more detailed plans now that we're in an implementation mode, and I think that gives us a lot

more confidence than where we were in January.” Consequently, Shaw stated that it was

“prudent to reset our near-term growth outlook in the second half of this year based on the recent

trends.”

       59.     On the same day, Stifel issued an analyst report that noted that “the magnitude of

CVET’s 2019 guidance revision was clearly surprising” after providing guidance of up to $250

million in May 2019.      Also, on August 13, Credit Suisse issued a report noting that the

Company’s EBITDA growth of a negative 10% year-over-year was “a far cry from initial +DD

growth aspirations.”

       60.     In reaction to these disclosures, Covetrus’ stock price declined $9.30 per share, or

40% on August 13, 2019, and another $1.54, or 11%, on August 14, 2019.

       61.     On August 16, 2019, Credit Suisse cut its price target on Covetrus to a “Street-

low” stating that VFC’s platform offerings won’t be enough to offset near-term pressures from

online competitors and that Covetrus continues to point to lackluster animal health demand, “a

dynamic that is a disconnect from other constituents and our survey work, suggesting it may be

ceding share to other distributors and alternative channels.”




                                                19
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 20 of 30 PageID #: 62



V.     UNDISCLOSED ADVERSE FACTS

       62.    The market for Covetrus common stock was an open, well-developed and

efficient market at all relevant times.   As a result of the materially false and misleading

statements and omissions described herein, Covetrus shares traded at artificially inflated prices

during the Class Period. Said statements and omissions were materially false and misleading in

that they failed to disclose material adverse non-public information and misrepresented the truth

about the Company, as well as its business, accounting, financial operations and prospects, as

alleged herein. Plaintiff and the other members of the Class purchased or otherwise acquired

Covetrus common stock relying upon the integrity of the market price of the Company’s stock

and market information relating to Covetrus, and have been damaged thereby.

       63.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and the other members of the Class.

VI.    LOSS CAUSATION

       64.    During the Class Period, as detailed herein, the Defendants made a series of false

and misleading statements and omissions that artificially inflated the prices of Covetrus common

stock and operated as a fraud or deceit on Class Period purchasers of Covetrus common stock by

failing to disclose to investors material adverse facts. When the Defendants’ misrepresentations

and fraudulent conduct were disclosed, the price of Covetrus common stock fell precipitously as

the prior inflation came out of the prices of the Company’s securities. As a result of their

purchases of Covetrus common stock during the Class Period, Plaintiff and the other Class

members suffered economic loss.




                                               20
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 21 of 30 PageID #: 63



       65.     Because Defendants’ failed to disclose the true state of the Company’s business,

investors were not aware of the true state of the Company’s financial status.         Therefore,

Defendants presented a misleading picture of Covetrus’ business practices and procedures.

Thus, instead of truthfully disclosing during the Class Period the true state of the Company’s

business, Defendants caused Covetrus to conceal the truth.

       66.     The decline in the price of Covetrus common stock after the truth came to light

was a direct result of the nature and extent of the Defendants’ fraud finally being revealed to

investors and the market. The timing and magnitude of Covetrus common stock decline negate

any inference that the loss suffered by Plaintiff and the other Class members was caused by

changed market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to Defendants’ fraudulent conduct. The economic loss suffered by Plaintiff and the

other Class members was a direct result of the Defendants’ fraudulent scheme to artificially

inflate the prices of Covetrus common stock and the subsequent decline in the value of Covetrus

common stock when the Defendants’ prior misrepresentations and other fraudulent conduct were

revealed.

VII.   SCIENTER ALLEGATIONS

       67.     As alleged herein, the Individual Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company

during the Class Period were materially false and misleading; knew that such statements or

documents would be issued or disseminated to the investing public; and knowingly and

substantially participated or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the federal securities laws.




                                               21
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 22 of 30 PageID #: 64



       68.     As set forth herein, the Individual Defendants, by virtue of their receipt of

information reflecting the true facts regarding Covetrus, their control over, receipt and/or

modification of Covetrus’ allegedly materially misleading statements and omissions, and/or their

positions with the Company which made them privy to confidential information concerning

Covetrus, participated in the fraudulent scheme alleged herein.

VIII. APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
      MARKET DOCTRINE

       69.     At all relevant times, the market for Covetrus common stock was an efficient

market for the following reasons, among others:

               a)     Covetrus common stock met the requirements for listing, and was listed
                      and actively traded on the NASDAQ, a highly efficient market;

               b)     As a regulated issuer, Covetrus filed periodic public reports with the SEC
                      and the NASDAQ;

               c)     Covetrus common stock was followed by securities analysts employed by
                      major brokerage firms who wrote reports which were distributed to the
                      sales force and certain customers of their respective brokerage firms.
                      Each of these reports was publicly available and entered the public
                      marketplace; and

               d)     Covetrus regularly issued press releases which were carried by national
                      newswires. Each of these releases was publicly available and entered the
                      public marketplace.

       70.     As a result of the foregoing, the market for Covetrus common stock promptly

digested current information regarding Covetrus from all publicly available sources and reflected

such information in Covetrus’ stock price. Under these circumstances, all purchasers of Covetrus

common stock during the Class Period suffered similar injury through their purchase of Covetrus

common stock at artificially inflated prices and a presumption of reliance applies.

       71.     A Class-wide presumption of reliance is also appropriate in this action under the

U.S. Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

                                                22
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 23 of 30 PageID #: 65



(1972), because Plaintiff’s fraud claims are grounded in Defendants’ omissions of material fact

of which there is a duty to disclose. As this action involves Defendants’ failure to disclose

material adverse information regarding Covetrus’ business practices, financial results and

condition, and the Company’s internal controls—information that Defendants were obligated to

disclose during the Class Period but did not—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered such information important in the making of investment

decisions.

IX.    NO SAFE HARBOR

       72.     The federal statutory safe harbor provided for forward-looking statements under

certain circumstances does not apply to any of the allegedly false statements pleaded in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may

be characterized as forward-looking, they were not identified as “forward-looking statements”

when made, and there were no meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the purportedly forward-looking

statements.

       73.     In the alternative, to the extent that the statutory safe harbor is determined to

apply to any forward-looking statements pleaded herein, Defendants are liable for those false

forward-looking statements because at the time each of those forward-looking statements was

made, the speaker had actual knowledge that the forward-looking statement was materially false

or misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Covetrus who knew that the statement was false when made.


                                                 23
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 24 of 30 PageID #: 66



X.   CLAIMS AGAINST DEFENDANTS

                                              COUNT I
                 Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5
                                        Against all Defendants

       74.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein. This claim is asserted against all Defendants.

       75.     During the Class Period, Henry Schein, Covetrus, and the Individual Defendants

carried out a plan, scheme and course of conduct which was intended to and, throughout the

Class Period, did: (i) deceive the investing public, including Plaintiff and the other Class

members, as alleged herein; (ii) artificially inflate and maintain the market price of Covetrus

common stock; and (iii) cause Plaintiff and the other members of the Class to purchase Covetrus

common stock at artificially inflated prices. In furtherance of this unlawful scheme, plan and

course of conduct, Defendants, and each of them, took the actions set forth herein.

       76.     These Defendants: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material fact and/or omitted to state material facts necessary to make

the statements not misleading; and (c) engaged in acts, practices and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

to maintain artificially high market prices for Covetrus common stock in violation of Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder. The Defendants are sued as

primary participants in the wrongful and illegal conduct charged herein.          The Individual

Defendants are also sued herein as controlling persons of Covetrus, as alleged herein.

       77.     Henry Schein, Covetrus, and the Individual Defendants, individually and in

concert, directly and indirectly, by the use of means or instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct to conceal

                                                 24
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 25 of 30 PageID #: 67



adverse material information about the business, business practices, performance, operations and

future prospects of Covetrus as specified herein. These Defendants employed devices, schemes

and artifices to defraud, while in possession of material adverse non-public information and

engaged in acts, practices, and a course of conduct as alleged herein in an effort to assure

investors of Covetrus’ value and performance and substantial growth, which included the making

of, or the participation in the making of, untrue statements of material facts, and omitting to state

material facts necessary in order to make the statements made about Covetrus and its business,

operations and future prospects, in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of Covetrus’

common stock during the Class Period.

       78.     Each of the Individual Defendants’ primary liability, and controlling person

liability, arises from the following facts: (i) each of the Individual Defendants was a high-level

executive and/or director at the Company during the Class Period; (ii) each of the Individual

Defendants, by virtue of his or her responsibilities and activities as a senior executive officer

and/or director of the Company, was privy to and participated in the creation, development and

reporting of the Company’s operational and financial projections and/or reports; (iii) the

Individual Defendants enjoyed significant personal contact and familiarity with each other, and

were advised of and had access to other members of the Company’s management team, internal

reports, and other data and information about the Company’s financial condition and

performance at all relevant times; and (iv) the Individual Defendants were aware of the

Company’s dissemination of information to the investing public which they knew or recklessly

disregarded was materially false and misleading.


                                                 25
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 26 of 30 PageID #: 68



       79.     These Defendants had actual knowledge of the misrepresentations and omissions

of material facts set forth herein, or acted with reckless disregard for the truth in that they failed

to ascertain and to disclose such facts, even though such facts were readily available to them.

Such Defendants’ material misrepresentations and/or omissions were done knowingly or

recklessly, and for the purpose and effect of concealing Covetrus’ operating condition, business

practices and future business prospects from the investing public and supporting the artificially

inflated price of its common stock. As demonstrated by their overstatements and misstatements

of the Company’s financial condition and performance throughout the Class Period, the

Individual Defendants, if they did not have actual knowledge of the misrepresentations and

omissions alleged, were severely reckless in failing to obtain such knowledge by deliberately

refraining from taking those steps necessary to discover whether those statements were false or

misleading.

       80.     As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Covetrus common

stock was artificially inflated during the Class Period. In ignorance of the fact that the market

price of Covetrus shares was artificially inflated, and relying directly or indirectly on the false

and misleading statements made by the Defendants, upon the integrity of the market in which the

common stock trade, and/or on the absence of material adverse information that was known to or

recklessly disregarded by the Defendants but not disclosed in public statements by these

Defendants during the Class Period, Plaintiff and the other members of the Class purchased or

acquired Covetrus common stock during the Class Period at artificially inflated high prices and

were damaged thereby.




                                                 26
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 27 of 30 PageID #: 69



        81.     At the time of said misrepresentations and omissions, Plaintiff and the other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known of the true performance, business

practices, future prospects and intrinsic value of Covetrus, which were not disclosed by the

Defendants, Plaintiff and the other members of the Class would not have purchased or otherwise

acquired Covetrus common stock during the Class Period, or, if they had purchased or acquired

such common stock during the Class Period, they would not have done so at the artificially

inflated prices which they paid.

        82.     By virtue of the foregoing, Henry Schein, Covetrus, and the Individual

Defendants each violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

        83.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their purchases of the

Company’s common stock during the Class Period.

                                            COUNT II
                        Violations of Section 20(a) of the Exchange Act
                      Against the Individual Defendants and Henry Schein

        84.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        85.     The Individual Defendants were and acted as controlling persons of Covetrus

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

high-level positions with the Company, participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the Company’s actual performance, the Individual

Defendants had the power to influence and control and did influence and control, directly or

                                               27
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 28 of 30 PageID #: 70



indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading. Each of the Individual

Defendants was provided with or had unlimited access to copies of the Company’s reports, press

releases, public filings and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued, and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       86.     In addition, each of the Individual Defendants had direct involvement in the day-

to-day operations of the Company and, therefore, is presumed to have had the power to control

or influence the particular transactions giving rise to the securities violations as alleged herein,

and exercised the same.

       87.     Henry Schein effectuated the Spin-Off and was a control person of the Company.

Prior to and at the time of the Spin-Off, Henry Schein was in direct control of the operation and

management of the Henry Schein Animal Health Business as its parent organization.

Furthermore, several officers and directors of Covetrus are current and former officers and

directors of Henry Schein. Henry Schein had the requisite power to directly or indirectly control

or influence the specific corporate policies that resulted in the unlawful acts and conduct alleged

in Count I with respect to the false and misleading Offering Documents and statements issued by

Henry Schein and its executives. By virtue of Henry Schein’s controlling position, Henry Schein

is liable pursuant to Section 20(a) of the Exchange Act.

       88.     As set forth above, Defendants each violated Section 10(b) and Rule 10b-5 by

their acts and omissions as alleged in this Complaint. By virtue of their controlling positions, the

Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act.




                                                28
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 29 of 30 PageID #: 71



       89.      As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their purchases of the

Company’s common stock during the Class Period.

XI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for judgment as

follows:

       a)       Declaring this action to be a class action pursuant to Rule 23(a) and (b)(3) of the

                Federal Rules of Civil Procedure on behalf of the Class defined herein;

       b)       Awarding Plaintiff and the other members of the Class damages in an amount

                which may be proven at trial, together with interest thereon;

       c)       Awarding Plaintiff and the other members of the Class pre-judgment and post-

                judgment interest, as well as their reasonable attorneys’ and experts’ witness fees

                and other costs; and

       d)       Awarding such other relief as this Court deems appropriate.

XII.   JURY TRIAL DEMANDED

                Plaintiff hereby demands a trial by jury.

           Dated: September 30, 2019

                                              Respectfully Submitted,

                                              /s/ Steven B. Singer
                                              Steven B. Singer
                                              SAXENA WHITE P.A.
                                              10 Bank Street, 8th Floor
                                              White Plains, NY 10606
                                              Telephone: (914) 437-8551
                                              Facsimile: (888) 631-3611
                                              ssinger@saxenawhite.com




                                                 29
Case 2:19-cv-05530-FB-RLM Document 1 Filed 09/30/19 Page 30 of 30 PageID #: 72



                                    Joseph E. White, III
                                    150 East Palmetto Park Road, Suite 600
                                    Boca Raton, FL 33432
                                    Telephone: (561) 394-3399
                                    Facsimile: (561) 394-3382
                                    jwhite@saxenawhite.com

                                    David R. Kaplan
                                    12750 High Bluff Drive, Suite 475
                                    San Diego, CA 92130
                                    Telephone: (858) 997-0860
                                    Facsimile: (858) 369-0096
                                    dkaplan@saxenawhite.com

                                    Counsel for Plaintiff

                                    KLAUSNER KAUFMAN JENSEN &
                                    LEVINSON
                                    Robert D. Klausner
                                    7080 Northwest 4th Street
                                    Plantation, Florida 33317
                                    Telephone: (954) 916-1202
                                    Facsimile: (954) 916-1232
                                    bob@robertdklausner.com

                                    Additional Counsel for Plaintiff




                                      30
